FAIRFAX News Release Stock Symbol: FFH (TSX and NYSE) TORONTO, September18, 2009 FAIRFAX FILES UNIVERSAL SHELF PROSPECTUS Fairfax Financial Holdings Limited (TSX and NYSE: FFH) has filed a preliminary short form base shelf prospectus with the Canadian securities regulatory authorities. The shelf prospectus will allow Fairfax to offer from time to time over a 25-month period up to US$2.0 billion of debt, equity or other securities. The filing is intended to restore the capacity which was available to Fairfax prior to its recent offering of subordinate voting shares which closed on September 11, 2009.The US$2.0 billion maximum also represents an increase of US$1.0 billion in total capacity, which is consistent with Fairfax’s increased market capitalization and will provide Fairfax with additional financial flexibility. Should Fairfax offer any securities, it will make a prospectus supplement available that will include the specific terms of the securities being offered. Upon a receipt being issued for the final short form base shelf prospectus, Fairfax’s existing base shelf prospectus will be withdrawn. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities in any jurisdiction. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. For further information contact:Greg Taylor, Chief Financial Officer, at (416) 367-4941 Media Contact: Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
